19 F.3d 1437
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.LINDEN ASSET MANAGEMENT COMPANY, Appellee,v.Michael K. RUSSELL;  William H. Worley, Appellants.
No. 93-2747.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 15, 1994.Filed:  March 16, 1994.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Linden Asset Management Company brought this action in the United States District Court for the Western District of Missouri seeking to recover the deficiency on a note under a loan repurchase agreement (effectively a guarantee) entered into by Michael K. Russell and William H. Worley.  Russell and Worley alleged that a deficiency judgment could not be entered against them because Missouri law requires that they receive notice before the underlying real estate and personal property could be auctioned off.


2
The district court disagreed, finding the security agreement's choice-of-law clause controlling.  That clause directed that the court apply Tennessee's uniform commercial code, which does not require that notice for any recovery be made on a deficiency, but which does consider the quality of the notice as a factor in determining the commercial reasonableness of the sale.  The court found that the sale was not commercially reasonable because of the inadequacy of the notice, and it therefore reduced the deficiency of $2,036,285.58 by $580,000.  The court entered judgment against Russell and Worley for $1,456,285.58 plus interest.  Linden does not appeal the reduction, but Russell and Worley have appealed, raising the same arguments on choice of law that they presented to the district court.


3
We have carefully reviewed the record in this case and the various legal provisions to which we have been referred, and find that the district court has committed no error.  Having no cause to believe that a lengthy opinion by this court would cast any further light on the issues, we choose to affirm on the basis of the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.